·_    _ vrLy ~< Vtut H!-tO .~ VZ~tA,Y) IO~yYtk1?                 vny
       }QA;lUA:br5 (_y?{;t'VT~J1\l35) Th H~ IJQ~l~­
 ..·n -~-J ~Vfti'J oex~ ~-                 ··' ..~/.




. ,; TUt0 GCJ\AMJf/U~-w cAt~l€s,r o~
      Gw t-~ (JQ \MJ cS ~ L!s ex) VLI 0 )(){)Jr
     . wvrve: ~~~6\-iy ~v~ my VLm&
     J\-N 1Q ti'bl-1 00c1:7t"~ ~~\: c \J\)~\;{ft;
        t--Jaxr· ~rr-jJ;J · V3C HKto ~CJYhN~J
                                l
    · VV1 \ .· \..NLt/1 vrN v \i tJtK1V] DJ
    \l · . \ vrr~ tJ ~'F rt"i \M 1UA\) ml-:7
       ~TVJf\:       ~ N~ft:1V\ ~ S.
      fK~~ CA\ uv-Vr (Q.K' ~ CJOvtKr
     C{) Vll K7 ( (JA-N f'J ~r- DTV4JC ~
     t- · }'qtsvt0C'O ~ WKfl/fj(f)--{K
       ~~cK00·
           }8\/\JCt~ lt ~ {)!JK;tl<
           'J        \
· . D
.    ~~y ~\AJJ0 TQ vtv\OtlO HJJ/ta
    - XNS .~· \f1)JC Gvtt ~j 'T\JJJ .
                                   v
    UJvtN _D, yt~ . ~rev:~; §~/
                ry
    f)l0i7V11   I \At)O~CWI ', 'CQ ~ ~~
     ~i'rtrou- ~· I\JeJt1< Vhov:'l[;~
    vfNVcJ ~ \JrA:\tJ tl:J J:d {jj\~ttrb
                                    <


       ceyJ ~ \10&~3 ~\======--

    cJl   ~              w   ~~ofvv·~
1-
            TR,c,aa l-Jvro-r:-                                                                                                                                    ----·--~-rrce--~01?:5SF                                                                                                             ,1
          , ~\ L& c.vz \~[(_E;_--::,- t t-0:::"                                                                                                                     ~-cl\Jf/ VWLtlO '3cc?>t rt:'C                                                                                                                         l~ ll-~3-4rrL\J~)~\1 ~3D
                                                                                                                                                                                                                                                                                                       1




         GO CK\~ l]-'63:-<0( l                                                                                                                                      -'r?>-.                                                    Opinion


                                                           Ex parte Tommy Lee DORA
                                                     COURT OF CRIMINAL APPEALS OF TEXAS                                                                                  {548 S.W.2d 393} This is an application for writ of habeas corpus which was submitted to this Court
                                                  548 S.W.2d 392; 1977 Tex. Grim. App. LEXIS 1217                                                                        by the trial court. pursuant to the-provisions of Art. 11.07, VAC.C.P.
                                                                          No. 3802                                                                                       ·Petitioner was convicted for the offense of burglary. enhanced under Art. 63, VAP.C., in the Criminal
                                                                      February 16, 1977                                                                                   District Court or' Dallas County and assessed thi! mandatory life sente;,ce in ihe penitentiary on
                                                                                                                                                                          December 4, 1970. Petitione~s direct appeal from this Dallas conviction was affirmed. See Dora v.
                                                                                                                                                                          State, 477· S.W.2d 20 (Tex.Cr.App. 1972).
                 Counsel                      Arthur R. Howard, Lubbock, for appellant.
                                                      Alton R. Griffin, Dist.Atty .. and John Terrell, Asst.Dist.Atty..                                                  Peiliioner filed an:applfcation}or writ of tiatlea~ co,Pus in the District Co!Jrt of Lu(>bock 9oynty,
                           Lubbock. Jim D. Vollers. State's Atty .. David S. McAngus, Asst. State's Atty., Austin. for the                                               complaining.of the validity of a 1962.Lubbock. County convictio.n for burglary, which r'as su.bsequently
                           State.                                                                                                                                        used for enhancement in the above-mentioned Dallas County case. The trial court denied the
                 Judges: Roberts. Judge.                                                                                                                                 application for writ of habeas corpus. finding that this application for writ of habeas corpus relief
                                                                                                                                                                         "raises no new grounds and raises the same questions raised in the first application for writ of habeas
                 CASE SUMMARY                                                                                                                                            corpus" which was previously denied on February 7, 1974.
                                                                                                                                                                         From a review of petitioner's writ filed in this Court, it is to be noted that this Court entered a per
                 PROCEDURAL POSTURE: Petitioner challenged the decision of the District Court of Lubbock County                                                          curiam order on July 8. 1975. in which we held:
                 (Texas). which denied his second application for writ of habeas corpus because no new issues were
                                                                                                                                                                              "Under the circumstances presented in this case, we are of the opinion that petitioner has abused
                 raised.Application for writ of habeas corpus was dismissed with prejudice because petitioner had made no
                                                                                                                                                                              the habeas corpus process by continually raising the same claims, over and over again, in his
                 effort to allege any new issues that had not been raised in a previous application.
                                                                                                                                                                              postconviction writs. We hold that petitione~s contention has thus been waived and abandoned
                                                                                                                                                                              by his abuse of the writ of habeas corpus. See Ex parte·Can. 511 S.W.2d 623 [523] (Tex.Cr.App.
                 OVERVIEW: Petitioner was convicted of robbery and given an enhanced sentence based on a prior                                                                1974), and Sanders v. United States, 373 U.S. 1, 83 S. Ct.'1068 [10 L. Ed. 2d 148] (1963), and
                 conviction. Petitioner's application for a writ of habeas corpus regarding the validity of the prior conviction                                              cases cited therein."Therefore, in view of this holding, we hereby refuse to accept or file
                 was denied because it raised no new grounds and raised the same questions that were raised in a                                                              petitioner's {548 S.W.2d 394} instant application for writ of habeas corpus, and the clerk of this
                 previous application. Petitioner sought review and the court affirmed. The court found that petitioner made                                                  Court is hereby ordered not to ;;ccept in the future any posi-conviction application for writ ot
                 no effort to allege that the instant allegations were not ones that had been raised. or could have been                                                      habeas corpus from this petitioner until it is first shown that such contention was not one that has
                 raised. in any earlier proceeding. The court dismissed the application with prejudice because petitioner ·                                                   been raised, or could have been raised, in any earlier proceeding. Until such showing is made,
                 had not attempted to make a showing of good cause for allowing are-filing of the application.                                                                petitioners contention is not entitled to consideration." (Emphasis supplied)
                                                                                                                                                                         In the instant case, the trial court has found that "no new issues" were raised which warranted further
                 OUTCOME: The court dismissed petitioners second application for writ of habeas corpus with prejudice.                                                   consideration of this second petition. We agree. Petitioner has made no effort to allege that the
                 The court agreed with the trial court that no new issues were raised which warranted further consideration.                                             instant allegations were not ones that had been raised. or could have been raised, in any earlier ·
                                                                                                                                                                         proceeding. Absent such a showing of good cause for permitting the filing of such application. we
                                                                                                                                                                         decline to file this application, or consider the merits of same.
                 LexisNexis Head notes

                 Criminal Law & Procedure > Habeas Corpus >Review> Standards of R"view > General Overview

              Where a petitioner has been previously cited for an abuse of the writ of habeas corpus, the trial court
              should not thereafter consider the merits of any application for writ of habeas corpus filed by that
              petitioner. The trial court should, however, review the application and make findings that this petitioner has
            . abused the writ in the past, thus making the review procedure of the appeals court more efficient.


                                                                             Opinion                                                                                      Where a petitioner has been previously cited for an "abuse of the Great Writ," the trial court should not
                                                                                                                                                                          thereafter consider the merits of any application for writ of habeas corpus filed by that petitioner. The
                 Opinion by:                   ROBERTS                                                                                                                    trial court should, however. review the application and make findings that this petitioner has abused


                 3txcases                                                                                                                                            3txcases
                 C 2015 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to                     C>2015 Matthew Bender& Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to
                 the restrgtions and terms and conditions of the Matth.~w Bender Master..'Agreement.                                                                 the restrictions and terms and conditions of the Matthew Bender Master Agreement.



'
     _,
                                                                                                                    ..-.."       ,..       '
                                                                                                                                           \
                                                                                                                                                   \I        1
                                                                                                                                                             '·
                                                                                                                                     f~-!~··
                                    (                                                                                                                   I-
             •     t                                                                                                         )       ·.~       .
                                                                                                                                                         ---   )       ~
                                                                                                                                                                                                                                                       "'""'~!

                                                                                                       ~-----.---~7---·-··--',---,
                                                                                                                                             .                     .             .        I                          \               _..,
                                                                                                                                             ·//~                                         !
                                                                             ..,.
                                                                                                                                      \
                                                                                                                                          .-( '-    ..                                                    .r'
                                                                                                                                                                                                                                            ,·'
                                                                                                                                                          "·
                                                                                                    • • .>



                                                                                                                                                                            ··_;                                                       .•
                                                                                                                                                                                                                                                  ·'
        the writ in the pasT. thus making the review procedure of this Court more efficient. The. transcript
                                                                                                                                                                                         I
                                                                                                                                                                                         :'1-
                                                                                                                                                                                                '   .           I·       ,_
                                                                                                                                                                                                                              ....
        should be forwarded to this C::ourt, just as in all other cases. pursuant to our automatic review    .
        jurisdiction. See Art. 11.072(a). supra. The writ transcript should, of course, be forwarded to
        this Court within fifteen·aays of-th2(c), supra.
        Uoon.receipt of the writ               tr"a~'script from the trial court, this Court 1shallreview the petitione(s alle1J:>tions·
                        e for ailowtna a_re~flltna Of.ihe abbiitaUOh.       tf oehUoner has ~stated facts. whtch, tf             ana
        !rue'; would entitle him to· relief( thenThis Court w1ll order. the petilion·liled:anaiConside!~d-onlhe'l-·
        ~.                     '                               -.                                   --~:::""
                                                                                                                                                                           r-·




        If, however, the petitioner ha~ ~;;t'si~ted sufficient "good cause". for allowing are-filing of the petition.
        or if the factual allegations concerning good cause are clearly without merit upon their face, then the                                                                           i
        petition shall not be fil;d or ,cp,nsii'~red henceforth by this Court. 1
                                                                                                                                                                                          i
        In the case at bar, the petitione;,.not having attempted to make'a showing of "good cause" for allowing
        are-filing of this application,,the ap'plication is ordered dismissed with prejudice. No further
        applications will be entertained. ...•
                                                           ... ·t


                                    ·-·~:.-
                                                           ·i'
                                                           (-.,
                                                               .                                    Footnotes


                                   ,·.,·                  . t"
                                                               '~.
        ,'fhe writ·applicatiori    tffins~iipt!iiseltwTII!o~-kept onillliiaspart.of•ttii!•perm'anent·business··recordsrof
       ~ th)§f~Ouh~                ;:' \: i- ~~ ._.t
   '         .
                                          ..         "!    ~   ..
                                                                                        /


                                                                                              \
                                                                                    ·<                  <
                                                                                                         r"   ..- \

                                                                        ~·          . JA.··   :1'
                                                   ·, ·~


                                                                                                                          ·.-~

                                               .•:                                                             •••    ~   ( !I

                                                                                                                          ....   ~
                                                                                                                                      ..
                                                                                                                                      ....
                                                          .         :                   -                                        ••       J -

                                               .
                                                                                    ~




                                   ·,
                                               '      -
                                                    ":'          --~~•
                                                      "'
                                  ..:.'
                                                                               .-;-:
                                                      ..
                                                                    ..,;.'

                                               -


                                                                                                                                                                                                        cj c
 3txcases                                                                                                     3.



                                                                                                                                                                                                               ~ ~'dl u4- (f='.~x. ao1
  C> 2015 Matthew Bender & Company,                       Inc.,·~ ·~!~ember of~~;.lexisNexis
                                                                         Group.· All rights reserved. Use of this product is subject to
. the restrictions and tenns and condition~ of the· M8tthew Bende~ Master Agreement.
                                                           ~         .


                                                                                                                                                                                                        J\Ak?CaN11 ~T.tcJ\:, G-t4-3107
                                                                                        ?
                                                                                                                                                                                     I
                                                                                                                                                                                     I




                                                                                                                                                                                                    G-La:~lal/ (; -L2>~L~1s .·
                                           ,·




                                                                                                                                                                                                    F\11{ ~"\/ srt-'\IJ    •( ~IVT1